Case 1:19-md-02915-AJT-JFA Document 109 Filed 11/18/19 Page 1 of 6 PageID# 409

                                                                                                  'r!I     IT




                       IN THE UNITED STATES DISTRICT COURT FOR THE 5, . p., ,q D i cq
                                  EASTERN DISTRICT OF VIRGINIA                                 KU( Id r               oI
                                            Alexandria Division                       CI.wm;.                   [COU.iV
                                                                                        ALl /(f-..Nur.;P.f- V;.vG i d.1 A
   IN RE: CAPITAL ONE CONSUMER                             )
   DATA SECURITY BREACH LITIGATION                        )           MDL No. I:19md2915 (AJT/JFA)
                                                          )

   This Document Relates to ALL Cases



     APPLICATION FOR APPOINTMENT OF PLAINTIFFS'STEERING COMMITTEE

           Pursuant to Paragraph 3(a) of Pretrial Order #1, Levin Sedran and Herman LLP ("LSB")
   (led by Charles E. Schaffer) makes this application for appointment to Plaintiffs' Steering
   Committee.'

          A.      Professional Experience in this Type of Litigation.

          The firm's and Charles E. Schaffer's experience in handling class actions and other
   complex litigation meets that of any leadership contestant. LSB is one ofthe nation's preeminent
   and most experienced plaintiffs' class-action firms with extensive experience and expertise in
  consumer protection, products liability, data breach, privacy, antitrust, securities and other

  complex class-action litigation. See generally, LSB resume, attached as Exhibit "A". Through 35
  years of serving its clients, the firm's attomeys have gained national recognition for their
  experience and skill and are frequently called upon to lead some of the largest class actions and
  mass torts in the country. Ibid} I have been appointed to leadership positions in MDLs by

  ^ LSB also supports the appointment of Martha A. Gear and Gary Mason of Whitfield Bryson & Mason
  LLP as Co- Lead Counsel and to the Steering Committee.
   For example, Courts have appointed the firm lead counsel or to other leadership positions in hundreds of
  other cases, which includes more than forty MDLs. LSB is presently serving or has served in such
  positions in several of the nation's largest and most technically complex class actions. See e.g., In re
  Chinese-Manufactured Drywall Prod. Liab. Litig., MDL No. 2047(E.D. La.)(Lead Counsel); In re Nat'I
Case 1:19-md-02915-AJT-JFA Document 109 Filed 11/18/19 Page 2 of 6 PageID# 410
Case 1:19-md-02915-AJT-JFA Document 109 Filed 11/18/19 Page 3 of 6 PageID# 411
Case 1:19-md-02915-AJT-JFA Document 109 Filed 11/18/19 Page 4 of 6 PageID# 412
Case 1:19-md-02915-AJT-JFA Document 109 Filed 11/18/19 Page 5 of 6 PageID# 413
Case 1:19-md-02915-AJT-JFA Document 109 Filed 11/18/19 Page 6 of 6 PageID# 414
